                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

MAY SISK,                                        *
individually,                                    *
                                                 *
       Plaintiff,                                *
                                                 *
v.                                               *     Case No._______________
                                                 *
MEHMET ALATAS                                    *
a resident individual,                           *
                                                 *
      Defendant.                                 *
______________________________

                                           COMPLAINT

        Plaintiff MAY SISK, (“SISK” or “Plaintiff”) hereby sues Defendant MEHMET

ALATAS, (“Defendant”) pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et

seq. (“ADA”), and its implementing regulations, the ADA’s Accessibility Guidelines, 28 C.F.R.

Part 36 (“ADAAG”) and alleges as follows:

                                JURISDICTION AND PARTIES

       1.       This is an action for declaratory and injunctive relief pursuant to Title III of the

ADA. This Court is vested with original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendant

MEHMET ALATAS’s failure to remove physical barriers to access and violations of Title III of

the ADA.

       2.       Venue is properly located in the Middle District of Tennessee pursuant to 28 U.S.C.

§ 1391(b) because venue lies in the judicial district of the property situs or the judicial district in

which a substantial part of the events or omissions giving rise to Plaintiff’s claims occurred. The




                                                                                           Page 1 of 16

     Case 3:20-cv-00655 Document 1 Filed 07/29/20 Page 1 of 16 PageID #: 1
Defendant’s property is located in and does business within this judicial district and all events

giving rise to this lawsuit occurred in this judicial district.

        3.      Plaintiff, MAY SISK, is and has been at all times relevant to the instant matter, a

natural person residing in Tennessee and is sui juris.

        4.      Plaintiff is an individual with disabilities as defined by the ADA and is substantially

limited in performing one or more major life activities, including but not limited to: walking,

standing, grabbing, grasping and/or pinching. Plaintiff uses a wheelchair for mobility purposes.

        5.      Plaintiff is also an independent advocate of the rights of similarly situated disabled

persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. Plaintiff’s motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make her home community more accessible for Plaintiff and others; and pledges to do

whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so an

injunction can be issued correcting the numerous ADA violations on the subject property,

including returning to Fosters Market Marathon as soon as it is accessible (“Advocacy Purposes”).

        6.      Defendant, MEHMET ALATAS, is a resident individual conducting business in

the State of Tennessee and within this judicial district.

                                    FACTUAL ALLEGATIONS

        7.      On numerous prior occasions, and as recently as August of 2019, Plaintiff was a

patron at Fosters Market Marathon, a business located at 601 Murfreesboro Road, Nashville,

Tennessee.

        8.      MEHMET ALATAS, is the owner, lessor, and/or operator/lessee of the real

property and improvements that are the subject of this action, specifically Fosters Market



                                                                                           Page 2 of 16

      Case 3:20-cv-00655 Document 1 Filed 07/29/20 Page 2 of 16 PageID #: 2
Marathon and its attendant facilities, including vehicular parking and exterior paths of travel within

the site identified by the Nashville Planning Department by Parcel ID: 10606004700 (“Subject

Facility”, Subject Property).

       9.      Plaintiff lives within three (3) miles of the Subject Property.

       10.     Because the Subject Property is in the vicinity of the Plaintiff’s residence, she is

regularly in the area where the subject facility is located, specifically, each time she travels north

on Murfreesboro Pike toward town which occurs numerous times every week.

       11.     Plaintiff’s access to Fosters Market Marathon located at 601 Murfreesboro Road,

Nashville, Tennessee (“Subject Property”, “Subject Facility”), and/or full and equal enjoyment of

the food, beverages, services, facilities, privileges, advantages and/or accommodations offered

therein were denied and/or limited because of her disabilities, and she will be denied and/or limited

in the future unless and until Defendant, MEHMET ALATAS, is compelled to remove the physical

barriers to access and correct the ADA violations that exist at the Subject Property, including those

set forth in this Complaint.

       12.     Plaintiff has visited the Subject Property at least once before as a patron and

advocate for the disabled. Plaintiff intends on revisiting the Subject Property within six months of

the filing of this Complaint or sooner, as soon as the barriers to access detailed in this Complaint

are removed. The purpose of the revisit is to be a regular patron, to determine if and when the

Subject Property is made accessible, and to maintain standing for this lawsuit for Advocacy

Purposes.

       13.     Living in the vicinity, Plaintiff intends on revisiting the Subject Property to

purchase goods and/or services as a regular customer as well as for Advocacy Purposes, but does

not intend to continue to re-expose herself to the ongoing barriers to access by continuing to engage



                                                                                           Page 3 of 16

     Case 3:20-cv-00655 Document 1 Filed 07/29/20 Page 3 of 16 PageID #: 3
in a futile gesture of visiting the public accommodation known to Plaintiff to have numerous and

continuing barriers to access.

       14.     Plaintiff traveled to the Subject Property as a customer and as an independent

advocate for the disabled, encountered and/or observed the barriers to access that are detailed in

this Complaint, engaged those barriers where physically possible, suffered legal harm and legal

injury, and will continue to suffer such harm and injury as a result of the illegal barriers to access

present at the Subject Property.

                      COUNT I – CLAIM FOR INJUNCTIVE RELIEF
                         (Against Defendant for ADA Violations)

       15.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       16.     The Subject Property is a public accommodation and service establishment.

       17.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the Department

of Justice and Office of Attorney General promulgated federal regulations to implement the

requirements of the ADA. 28 C.F.R. Part 36.

       18.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       19.     The Subject Property must be, but is not, in compliance with the ADA and the

ADAAG.

       20.     Plaintiff has attempted to, and has to the extent possible, accessed the Subject

Property in her capacity as an intended patron and as an independent advocate for the disabled,

but could not fully do so because of her disabilities resulting from the physical barriers to access,


                                                                                           Page 4 of 16

     Case 3:20-cv-00655 Document 1 Filed 07/29/20 Page 4 of 16 PageID #: 4
dangerous conditions and ADA violations that exist at the Subject Property that preclude and/or

limit her access to the Subject Property and/or the goods, services, facilities, privileges,

advantages and/or accommodations offered therein, including those barriers, conditions and ADA

violations more specifically set forth in this Complaint.

       21.      Plaintiff intends to visit the Subject Property again in the very near future as a

customer and as an independent advocate for the disabled, in order to utilize all of the food,

beverages, services, facilities, privileges, advantages and/or accommodations commonly offered

to able-bodied patrons of the Subject Property but will be unable to fully do so because of her

disability and the physical barriers to access, dangerous conditions and ADA violations that exist

at the Subject Property that preclude and/or limit her access to the Subject Property and/or the

food, beverages, services, facilities, privileges, advantages and/or accommodations offered

therein, including those barriers, conditions and ADA violations more specifically set forth in this

Complaint.

       22.      Defendant, MEHMET ALATAS, has discriminated against Plaintiff (and others

with disabilities) by denying her access to, and full and equal enjoyment of the goods, services,

facilities, privileges, advantages and/or accommodations of the Subject Property, as prohibited

by, and by failing to remove architectural barriers as required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

       23.      Defendant, MEHMET ALATAS, will continue to discriminate against Plaintiff and

others with disabilities unless and until Defendant, MEHMET ALATAS, is compelled to remove

all physical barriers that exist at the Subject Property, including those specifically set forth herein,

and make the Subject Property accessible to and usable by Plaintiff and other persons with

disabilities.




                                                                                            Page 5 of 16

     Case 3:20-cv-00655 Document 1 Filed 07/29/20 Page 5 of 16 PageID #: 5
      24.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed that precluded and/or limited Plaintiff’s

access to the Subject Property and the full and equal enjoyment of the food, beverages, services,

facilities, privileges, advantages and accommodations of the Subject Property include, but are not

limited to:

                                           PARKING

              a. The plaintiff could not utilize the parking facility without the
                 fear and stress of being unable to re-enter her vehicle because of
                 the likelihood of a vehicle being parked directly beside her
                 vehicle because there are no designated accessible parking
                 spaces present in violation of Section 4.6 of the 1991 ADAAG
                 and Sections 208 and 502 of the 2010 ADAAG. This violation
                 prevented access to Plaintiff and caused her to suffer
                 embarrassment, humiliation and feelings of isolation solely
                 because she uses a wheelchair for mobility.


                                   ACCESSIBLE ROUTES
                                        (Exterior)

              b. The plaintiff was unable to independently access any of the
                 goods and/or services offered at this location because there
                 exists no path of travel to the public entrance on the storefront
                 curb. This property has no accessible route for wheelchair users
                 in violation of Section 4.3.2 of the 1991 ADAAG and Section
                 402.2 of the 2010 ADAAG. This violation prevented access to
                 Plaintiff and caused her to suffer embarrassment, humiliation
                 and feelings of isolation solely because she uses a wheelchair for
                 mobility.

              c. The plaintiff could not access the accessible elements at the
                 facility because no accessible route connected the accessible
                 elements of the facility. Violation: There are accessible elements
                 (for example, inter alia, the propane gas cage(s)) at the facility
                 the route to which is inaccessible in violation of Section 4.3.2 of
                 the 1991 ADAAG and Section 206.2.2 of the 2010 ADAAG.
                 This violation prevented access to the plaintiff equal to that of
                 Defendant’s able-bodied customers causing Plaintiff
                 humiliation and embarrassment.

                                                                                       Page 6 of 16

     Case 3:20-cv-00655 Document 1 Filed 07/29/20 Page 6 of 16 PageID #: 6
                         ACCESS TO GOODS/SERVICES
                                  (Exterior)

       d. The plaintiff could not independently access the propane gas
          cage(s) positioned on the storefront built-up curb because it has
          no level maneuvering clearance for wheelchair users to gain
          access to the cage’s outward swinging door(s). Violation: There
          is no clear ground space for forward or side reach access to the
          propane gas cage door(s) in violation of Sections 4.2.5 and/or
          4.2.6 of the 1991 ADAAG and Section 306 of the 2010
          ADAAG. This violation made plaintiff feel isolated and separate
          from Defendant’s able-bodied patrons.

       e. The plaintiff could not independently operate the fuel pumps at
          the subject facility as the operable parts of the fuel dispensers
          were too high for a wheelchair user to reach. Violation: The
          operable parts of the fuel dispensers exceed the minimum high
          reach range for dispensers installed on existing curbs which is
          54 inches maximum measured from the surface of the vehicular
          way where the dispensers are located in violation of Section
          4.2.6 of the 1991 ADAAG and Section 308 of the 2010
          ADAAG. This violation made plaintiff feel isolated and separate
          from Defendant’s able-bodied patrons.

                               PUBLIC ENTRANCE

       f. The plaintiff was unable to independently access the facility
          because the public entry door closer closes too quickly.
          Violation: The sweep speed settings of the door closer for the
          entrance door has not been maintained properly by Defendant
          which has caused the door closing speed to increase with time
          and use so that the time allowed to transition the door, from an
          open position of 90 degrees to a position of 12 degrees from the
          latch, is too brief to allow individuals with mobility impairments
          to enter and/or exit safely, independently and/or without
          difficulty, in violation of Section 4.13.10 of the 1991 ADAAG
          and Section 404.2.8 of the 2010 ADAAG. This accessible
          feature is not being maintained by Defendant in violation of 28
          CFR § 36.211. These violations made it physically difficult and
          stressful for Plaintiff to enter and exit the Subject Facility.

                              ACCESSIBLE ROUTES
                                   (Interior)

                                                                               Page 7 of 16

Case 3:20-cv-00655 Document 1 Filed 07/29/20 Page 7 of 16 PageID #: 7
       g. The plaintiff could not traverse the path of travel to the public
          restroom with the same access as Defendant’s able-bodied
          customers due to noncompliant clear widths along the pedestrian
          path to the restroom caused by merchandise and/or other store
          property positioned within the interior paths of travel. The
          interior accessible route to the public restroom fails to meet the
          minimum maneuverability clearance requirements for
          accessible routes in violation of Section 4.3.3 of the 1991
          ADAAG and Section 403.5 of the 2010 ADAAG. This violation
          caused Plaintiff to feel isolation, embarrassment and
          humiliation.

                         ACCESS TO GOODS/SERVICES
                                  (Interior)

       h. The plaintiff could not use the drink dispensers independently
          because they are positioned too high for wheelchairs users.
          Violation: The operable parts of the drink dispensers are not at
          an accessible height in violation of Section 5.2 of the ADAAG
          and Sections 308 and 904.5.1 of the 2010 ADA Standards,
          whose resolution is readily achievable.

       i. The plaintiff could not access the self-serve drink dispensers
          independently because the counters upon which these accessible
          elements are positioned are too high for equal access to
          wheelchair users. Violation: The self-serve drink dispenser
          counter is not at an accessible height for a reach obstruction in
          violation of Section 4.2.6 of the 1991 ADAAG and Section
          308.3.2 of the 2010 ADAAG. This violation prevented access
          to Plaintiff equal to that of able-bodied individuals and caused
          her embarrassment and humiliation.

       j. The plaintiff could not independently access the self-service
          tableware, cups, condiments, and/or food dispensers because
          they are positioned too high for wheelchairs users. Violation:
          The self-serve tableware, dishware, condiments, and/or food
          dispensers are not at an accessible height in violation of Section
          5.2 of the 1991 ADAAG and Sections 308.3.2 and 904.5.1 of the
          2010 ADAAG. This violation prevented Plaintiff’s access to
          these items equal to that of Defendant’s able-bodied customers
          causing Plaintiff humiliation and embarrassment.


                                                                               Page 8 of 16

Case 3:20-cv-00655 Document 1 Filed 07/29/20 Page 8 of 16 PageID #: 8
       k. The plaintiff could not access the sales/service counter
          independently because it is too high for wheelchair users.
          Violation: The sales/service counter is not at an accessible
          height in violation of Section 7.2 of the 1991 ADAAG and
          Sections 227.3 and 904.4 of the 2010 ADAAG. This violation
          prevented access to Plaintiff equal to that of able-bodied
          individuals and caused her humiliation and embarrassment.

                                  RESTROOM

       l. The plaintiff could not access the restroom entrance door
          without difficulty because it has hardware that requires tight
          grasping, pinching, or twisting of the wrist (door “knob”).
          Violation: ADA compliant door hardware is not provided on the
          restroom doors in violation of Section 4.13.9 of the ADAAG and
          Sections 309.4 and 404.2.7 of the 2010 ADAAG. This violation
          caused Plaintiff difficulty, embarrassment, and humiliation
          when attempting to use the restroom door.

       m. The plaintiff was unable to independently access the restroom
          because the restroom entry door closer closes too quickly.
          Violation: The sweep speed settings of the door closer for the
          restroom door has not been maintained properly by Defendant
          which has caused the door closing speed to increase with time
          and use so that the time allowed to transition the door, from an
          open position of 90 degrees to a position of 12 degrees from the
          latch, is too brief to allow individuals with mobility impairments
          to enter and/or exit safely, independently and/or without
          difficulty, in violation of Section 4.13.10 of the 1991 ADAAG
          and Section 404.2.8 of the 2010 ADAAG. This accessible
          feature is not being maintained by Defendant in violation of 28
          CFR § 36.211. These violations made it physically difficult and
          stressful for Plaintiff to enter and exit the restroom.

       n. The plaintiff could not safely transfer from her wheelchair to the
          toilet because grab bars were not provided. Violation: ADA
          compliant grab bars are not provided in the restroom in violation
          of Sections 4.16.4, 4.26 and Figure 29 of the ADAAG and
          Section 604.5.2 of the 2010 ADA Standards, whose resolution
          is readily achievable. The plaintiff could not safely transfer from
          her wheelchair to the toilet because grab bars were not provided.
          Violation: ADA compliant grab bars are not provided in the
          restroom in violation of Sections 4.16.4, 4.26 and Figure 29 of
          the 1991 ADAAG and Section 604.5.2 of the 2010 ADAAG.
          This violation made it difficult and dangerous for Plaintiff to
          transfer from her wheelchair to the toilet.

                                                                                Page 9 of 16

Case 3:20-cv-00655 Document 1 Filed 07/29/20 Page 9 of 16 PageID #: 9
        o. Plaintiff could not access the lavatory mirror as it was mounted
           too high. Violation: The mirror provided for public use in the
           restroom violates Section 4.19 of the 1991 ADAAG and Section
           603 of the 2010 ADAAG. This violation prevented equal access
           to the lavatory mirror for the Plaintiff solely because she uses a
           wheelchair, and in so doing caused Plaintiff to suffer feelings of
           isolation and anguish.

        p. The plaintiff could not access the restroom sink as the required
           knee and toe clearance was not provided. Violation: The
           restroom sink provided does not meet the requirements of
           Section 4.24 of the 1991 ADAAG and Section 306.3.3 of the
           2010 ADAAG. This violation prevented equal access to the
           faucet for the Plaintiff solely because of her disabilities and in
           so doing caused Plaintiff to suffer feelings of isolation and
           anguish.

        q. The plaintiff could not use the paper towel dispenser
           independently as it was mounted too high to reach. Violation:
           The paper towel dispenser in the public restroom is mounted at
           a noncompliant height in violation of the minimum reach range
           set forth in Section 4.2.5 and Figure 5 of the 1991 ADAAG and
           Section 308.2 of the 2010 ADAAG. This violation prevented
           equal access to Plaintiff and caused her to suffer embarrassment,
           humiliation and feelings of isolation solely because she uses a
           wheelchair for mobility.

        r. The plaintiff could not access the soap dispenser independently
           as it was mounted too high to reach. Violation: The soap
           dispenser in the public restroom is mounted at a noncompliant
           height in violation of the minimum reach ranges set forth in
           Section 4.2.5 and Figure 5 of the ADAAG and Section 308.3 of
           the 2010 ADAAG. This violation prevented equal access to
           Plaintiff and caused her to suffer embarrassment, humiliation
           and feelings of isolation solely because she uses a wheelchair for
           mobility.
                         MAINTENANCE PRACTICES

        s. Defendant has a practice of failing to maintain the accessible
           features of the facility, creating barriers to access for the
           Plaintiff, as set forth herein, in violation of 28 CFR § 36.211.
           This practice prevented access to the plaintiff equal to that of
           Defendant’s able-bodied customers causing Plaintiff anxiety,
           humiliation and/or embarrassment.

                                                                                Page 10 of 16

Case 3:20-cv-00655 Document 1 Filed 07/29/20 Page 10 of 16 PageID #: 10
               t. Defendant has a practice of failing to maintain the accessible
                  elements at the Subject Facility by neglecting its continuing duty
                  to review, inspect, and discover transient accessible elements
                  which by the nature of their design or placement, frequency of
                  usage, exposure to weather and/or other factors, are prone to
                  shift from compliant to noncompliant so that said elements may
                  be discovered and remediated. Defendant failed and continues
                  to fail to alter its inadequate maintenance practices to prevent
                  future recurrence of noncompliance with dynamic accessible
                  elements at the Subject Facility in violation of 28 CFR § 36.211,
                  the 1991 ADAAG, and the 2010 ADAAG. These violations, as
                  set forth hereinabove, made it impossible for Plaintiff to
                  experience the same access to the goods, services, facilities,
                  privileges, advantages and accommodations of the Subject
                  Facility as Defendant’s able-bodied patrons and caused Plaintiff
                  to experience anxiety, embarrassment and/or humiliation.

               u. Defendant has failed to modify its discriminatory maintenance
                  practices to ensure that, pursuant to its continuing duty under the
                  ADA, the Subject Property remains readily accessible to and
                  usable by disabled individuals, including Plaintiff, as set forth
                  herein, in violation of 28 CFR § 36.302 and 36.211. This failure
                  by Defendant prevented access to the plaintiff equal to that of
                  Defendant’s able-bodied customers causing Plaintiff anxiety,
                  humiliation and/or embarrassment.

       25.     The discriminatory violations described above are not an exhaustive list of the

Defendant’s current barriers to equal access and violations of the ADA because Plaintiff was

unable to access and assess all areas of the subject premises due to the architectural barriers

encountered. A complete list of the subject location’s ADA violations affecting the Plaintiff as a

wheelchair user, and the remedial measures necessary to remove same, will require an on-site

inspection by Plaintiff’s representatives pursuant to Federal Rule of Civil Procedure 34. Once the

Plaintiff personally encounters discrimination, as alleged above, or learns of discriminatory

violations through expert findings of personal observation, she has actual notice that the defendant

does not intend to comply with the ADA.

       26.     The defendant has a practice of failing to maintain the accessible elements at the



                                                                                        Page 11 of 16

    Case 3:20-cv-00655 Document 1 Filed 07/29/20 Page 11 of 16 PageID #: 11
Subject Property by neglecting its continuing duty to review, inspect, and discover transient

accessible elements which by the nature of their design or placement, frequency of usage, exposure

to weather and/or other factors, are prone to shift from compliant to noncompliant, so that said

elements are discovered and remediated. Defendant failed and continues to fail to alter its

inadequate maintenance practices to prevent future recurrence of noncompliance with dynamic

accessible elements at the Subject Property in violation of 28 CFR §§ 36.202 and 36.211. These

violations, as referenced hereinabove, made it impossible for Plaintiff, as a wheelchair user, to

experience the same access to the food, beverages, services, facilities, privileges, advantages and

accommodations of the Subject Property as Defendant’s able-bodied patrons.

       27.     Accessible elements at the Subject Property have been altered and/or constructed

since 2010.

       28.     The foregoing violations are violations of the 1991 ADAAG, and the 2010

ADAAG, as adopted by the U.S. Department of Justice. In instances where the 2010 ADAAG

standards do not apply, the 1991 ADAAG standards apply, and all of the alleged violations set

forth herein can be modified to comply with the 1991 ADAAG standards.

       29.     The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       30.     Each of the violations alleged herein is readily achievable to modify to bring the

Subject Property into compliance with the ADA.

       31.     Removal of the physical barriers and dangerous conditions present at the Subject

Property is readily achievable because of the site conditions at the subject property, the structural

design of the subject facility, and the straightforward nature of the necessary modifications.



                                                                                         Page 12 of 16

    Case 3:20-cv-00655 Document 1 Filed 07/29/20 Page 12 of 16 PageID #: 12
       32.     To assist businesses in offsetting the costs associated with complying with the ADA

and removing barriers to access for individuals with disabilities, Section 44 of the IRS Code

provides a tax credit for small business owners, and Section 190 of the IRS Code provides a tax

deduction for all business owners, including the Defendant.

       33.     Removal of the physical barriers and dangerous conditions at the Subject Property

is readily achievable because of the relative low cost of the necessary modifications and the

Defendant has the financial resources to make the modifications, including the financial assistance

made available to Defendant by the government pursuant to Section 44 and/or Section 190 of the

IRS Code.

       34.     By continuing to maintain and/or operate the subject property with discriminatory

conditions in violation of the ADA, Defendant contributes to Plaintiff’s sense of isolation and

segregation and deprives Plaintiff of the full and equal enjoyment of the goods, services, facilities,

privileges, and accommodations available to able bodied individuals of the general public.

       35.     Defendant is required to remove the existing architectural barriers to the physically

disabled when such removal is readily achievable for its places of public accommodation that have

existed prior to January 26, 1992, 28 CFR 36.304(a); additionally, if there has been an alteration

to Defendant’s place of public accommodation since January 26, 1992, then Defendant is required

to ensure to the maximum extent feasible, that the altered portions of the facility are readily

accessible to and usable by individuals with disabilities, including people who use wheelchairs, 28

CFR 36.402; and finally, if the Defendant’s facilities were designed and constructed for first

occupancy subsequent to January 26, 1993, as defined in 28 CFR 36.401, then the Defendant’s

facilities must be readily accessible to and useable by individuals with disabilities as defined by

the ADA. To date, Defendant has failed to comply with this mandate.



                                                                                         Page 13 of 16

    Case 3:20-cv-00655 Document 1 Filed 07/29/20 Page 13 of 16 PageID #: 13
       36.     Plaintiff is without adequate remedy at law and is suffering irreparable harm and

reasonably anticipates that she will continue to suffer irreparable harm unless and until Defendant,

MEHMET ALATAS, is required to remove the physical barriers, dangerous conditions and ADA

violations that exist at the Subject Property, including those alleged herein. Considering the

balance of hardships between the Plaintiff and Defendant, a remedy in equity is warranted.

       37.     Plaintiff’s requested relief serves the public interest.

       38.     Plaintiff’s counsel is entitled to recover its reasonable attorneys’ fees and costs of

litigation from Defendant, MEHMET ALATAS pursuant to 42 U.S.C. §§ 12188, 12205 and 28

CFR 36.505. Plaintiff will be denied full and equal access to the subject premises, as provided by

the ADA unless the injunctive relief requested herein is granted.

       39.     Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority to grant

Plaintiff injunctive relief; including an Order to alter the subject facilities to make them readily

accessible to, and useable by, individuals with disabilities to the extent required by the ADA, and

closing the subject facilities until the requisite modifications are completed, and ordering

Defendant to fulfill its continuing duty to maintain the accessible features at the premises in the

future as mandated by 28 CFR 36.211.

       WHEREFORE, the Plaintiff prays as follows:

       A.      That the Court find Defendant, MEHMET ALATAS, in violation of
               the ADA and ADAAG;

       B.      That the Court enter an Order requiring Defendant, MEHMET
               ALATAS, to (i) remove the physical barriers to access and (ii) alter
               the Subject Property to make the subject property readily accessible
               to and useable by individuals with disabilities to the full extent
               required by Title III of the ADA;

       C.      That the Court enter an Order directing Defendant, pursuant to 28
               C.F.R. § 36.211, to fulfill its continuing duty to maintain its
               accessible features and equipment so that the facility remains

                                                                                        Page 14 of 16

    Case 3:20-cv-00655 Document 1 Filed 07/29/20 Page 14 of 16 PageID #: 14
            accessible to and useable by individuals with disabilities to the full
            extent required by Title III of the ADA;

      D.    That the Court enter an Order directing Defendant to implement and
            carry out effective policies, practices, and procedures to maintain
            the accessible features and equipment pursuant to 28 C.F.R. §
            36.302 and 28 C.F.R. § 36.211.

      E.    That the Court enter an Order directing Defendant to evaluate and
            neutralize its policies and procedures towards persons with
            disabilities for such reasonable time so as to allow them to undertake
            and complete corrective procedures;

      F.    An award of attorneys’ fees, costs (including expert fees), and
            litigation expenses pursuant to 42 U.S.C. § 12205;

      G.    An award of interest upon the original sums of said award of
            attorney’s fees, costs (including expert fees), and other expenses of
            suit; and

      H.    Such other relief as the Court deems just and proper, and/or is
            allowable under Title III of the Americans with Disabilities Act.


      Dated this the _____ day of _____________________, 2019.


                                   Respectfully submitted,



                                   By: s/ J. Luke Sanderson
                                   Jeffrey Lucas Sanderson, Esq.
                                   Counsel for Plaintiff
                                   Tennessee State Bar No.: 35712



Of Counsel:
Wampler & Pierce, P.C.
44 N 2nd Street, Ste 502
Memphis, TN 38103
Telephone: (901) 523-1844
Email: lukesanderson55@gmail.com




                                                                                     Page 15 of 16

   Case 3:20-cv-00655 Document 1 Filed 07/29/20 Page 15 of 16 PageID #: 15
DEFENDANT TO BE SERVED:
MEHMET ALATAS
7036 Wikle Road W
Brentwood, TN 37027




                                                                   Page 16 of 16

  Case 3:20-cv-00655 Document 1 Filed 07/29/20 Page 16 of 16 PageID #: 16
